Citation Nr: 0430689	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-08 611A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.  The Board notes that the 
claim was originally denied in January 1999 and was not 
appealed.  The veteran attempted to reopen the claim in 
August 2000.  The RO did so by the December 2002 rating 
decision, due to the enactment of the Veterans Claims 
Assistance Act of 2000, which changed the standards by which 
veterans' claims are adjudicated.  It is this rating decision 
the veteran has appealed.  

It is further noted that the veteran requested a personal 
hearing before the Board in April 2003.  The veteran was 
then, and remains, incarcerated at the state prison.  The 
Board contacted the Arkansas Department of Correction (ADC) 
in an effort to determine whether the veteran would be 
permitted to travel to a hearing.  In January 2004, the ADC 
notified the Board that it does not provide transportation to 
this type of hearing.  The veteran was notified of the ADC's 
decision directly. 


FINDING OF FACT

The veteran's schizophrenia, paranoid type, was first 
manifested many years after service and is not related to his 
active duty service.


CONCLUSION OF LAW

Schizophrenia, paranoid type, was not incurred or aggravated 
in the veteran's active duty service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for service connection for a psychiatric disorder.  In this 
context, the Board notes that a substantially complete 
reapplication was received in August 2000.  In July 2001, 
prior to its adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the July 2001 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted when a chronic disease 
listed at 38 C.F.R. § 3.309, such as a psychosis, is 
manifested to a compensable degree within one year after 
separation from service.  In such cases, service connection 
may be presumed.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

As gleaned from an extensive collection of letters from the 
veteran, he essentially contends that the stress of his last 
duty assignment in the military caused him to take up illegal 
drugs, which in turn caused him to develop a psychiatric 
disorder. 

In October 1998, the RO verified the veteran's service 
through the National Personnel Records Center (NPRC).  As a 
result of this request, the veteran's available service 
medical records were forwarded to the RO.  The veteran's June 
1980 entrance examination was included, in which his 
psychiatric health was evaluated as normal.  The service 
records also document treatment for various non-mental health 
related disorders through May 1982.  The Board notes that the 
veteran separated from service in July 1982 and that there is 
no record of a separation examination.

In February 1988, the veteran was charged with capital felony 
murder in connection with the deaths of two women.  He was 
found guilty and was sentenced to life in prison without 
parole plus twenty years.  During the course of the legal 
proceeding, in September 1988, he underwent psychiatric 
examination.  A full history was taken and an exam conducted.  
No mention was made referable to the veteran's military 
service.  A provisional diagnosis of schizophrenia paranoid 
type versus possible schizoaffective disorder or possible 
bipolar disorder with psychosis was noted.  

In December 1989, the veteran was again examined to determine 
his competency to stand trial.  Upon examination, a full 
history was taken and the veteran examined.  No mention of 
the veteran's military service was made.  A diagnosis of 
schizophrenia, paranoid type, was confirmed.  His insight and 
judgment were considered fair upon discharge to the county 
jail.  

Other post service treatment records include psychiatric and 
medical treatment at the state prison facility from July 1990 
to July 2001.  The majority of these records discusses only 
current treatment for the veteran's psychiatric disorder.  On 
only one occasion was the veteran's past military service 
referenced.  In July 1990, the veteran gave a detailed 
personal history to his treating psychiatrist.  He stated 
that he started having problems when he was 15 years old, at 
which point he began to skip school and smoke marijuana.  He 
went into counseling, which seemed to help.  He then reported 
entering the military, during which time he continued to 
smoke marijuana because of feeling pressure at work as an 
"orderly room specialist."  He eventually attended a drug 
rehabilitation program.  He did not finish the program, and 
was discharged from service.  No further mention is made of 
his military service in the medical records.

To review, service connection requires a medical nexus, or 
causal link, between an in-service incurrence of a disease or 
injury and a current disability.  It is clear that the 
veteran suffers from a current psychiatric disability.  The 
issue, therefore, is whether there was an in-service 
incurrence of a psychiatric disorder which has been linked, 
medically, to the current disability.

The Board notes that the veteran's service medical records 
are negative for any complaint, diagnosis, or treatment of a 
psychiatric disorder.  Additionally, post service treatment 
fails to establish a causal relationship between the 
veteran's current psychosis and his military service.  

The Board has also considered the veteran's own assertions 
that his psychiatric disorder was caused by his military 
service.  The Board finds that such assertions are afforded 
no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  Although the veteran is competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology and a medical diagnosis competent.

In this case, the Board finds that the record reflects no 
competent evidence indicating that a psychological disorder 
was clinically extant during service, or that 

	(CONTINUED ON NEXT PAGE)




suggests the veteran's schizophrenia is clinically linked 
with his period of service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim, and the benefit of the doubt provision does 
not apply.  Thus, service connection for schizophrenia, 
paranoid type, is not warranted.


ORDER

Entitlement to service connection for schizophrenia, paranoid 
type, is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



